                                                                    Case 3:19-cv-02488-JCS Document 67 Filed 05/07/21 Page 1 of 2


                                                              1   LAFAYETTE & KUMAGAI LLP
                                                                  GARY T. LAFAYETTE (SBN 88666)
                                                              2   Email: glafayette@lkclaw.com
                                                                  BRIAN H. CHUN (SBN 215417)
                                                              3   Email: bchun@lkclaw.com
                                                                  1300 Clay Street, Suite 810
                                                              4   Oakland, California 94612
                                                                  Telephone: (415) 357-4600
                                                              5   Facsimile:    (415) 357-4605

                                                              6   Attorneys for Defendant
                                                                  SAFEWAY INC.
                                                              7

                                                              8   SIEGEL, YEE, BRUNNER & MEHTA
                                                                  DAN SIEGEL (SBN 56400)
                                                              9   Email: dansiegel@siegelyee.com
                                                                  ANDREW CHAN KIM (SBN 315331)
                                                             10   Email: chankim@siegelyee.com
                                                                  475 14th Street, Suite 500
                                                             11   Oakland, California 94612
                                                                  Telephone: (510) 839-1200
 LLP




                                                             12   Facsimile:      (510) 444-6698
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13   Attorneys for Plaintiff
                                            (415) 357-4605
                 ATTORNEYS AT LAW




                                                                  DEBRA HORN
                                          (415) 357-4600




                                                             14

                                                             15                                UNITED STATES DISTRICT COURT
&
LAFAYETTE




                                                             16                               NORTHERN DISTRICT OF CALIFORNIA
                                                   FAX




                                                             17

                                                             18   DEBRA HORN,
                                                                                                             Case No. 3:19-cv-02488-JCS
                                                             19                  Plaintiff,
                                                                  vs.
                                                             20                                              JOINT STATEMENT REGARDING
                                                                  SAFEWAY INC. and Does 1-50,                FORUM FOR SETTLEMENT
                                                             21                                              DISCUSSIONS
                                                                                 Defendants.
                                                             22                                              Courtroom:   F – 15th Floor
                                                                                                             Judge:       Hon. Joseph C. Spero
                                                             23
                                                                                                             Action Filed: March 11, 2019
                                                             24                                              Notice of Removal Filed: May 8, 2019
                                                                                                             Trial Date: September 27, 2021
                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                                                    1
                                                                        JOINT STATEMENT REGARDING FORUM FOR SETTLEMENT DISCUSSIONS
                                                                                           (Case No. 3:19-cv-02488-JCS)
                                                                    Case 3:19-cv-02488-JCS Document 67 Filed 05/07/21 Page 2 of 2


                                                              1           At the Case Management Conference on April 30, 2021, the Court ordered the parties to
                                                              2   file a joint statement requesting a forum for further settlement discussions. Defendant Safeway
                                                              3   Inc. (“Defendant”) and Plaintiff Debra Horn (“Plaintiff”) jointly request a settlement conference
                                                              4   with a magistrate judge. The parties request assignment to any available magistrate judge.
                                                              5

                                                              6   DATED: May 7, 2021                               LAFAYETTE & KUMAGAI LLP
                                                              7
                                                                                                                    /s/ Brian H. Chun
                                                              8                                                    BRIAN H. CHUN
                                                                                                                   Attorneys for Defendant
                                                              9                                                    SAFEWAY INC.
                                                             10

                                                             11
 LLP




                                                             12
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612




                                                                  DATED: May 7, 2021                               SIEGEL, YEE, BRUNNER & MEHTA
KUMAGAI




                                                             13
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14                                                     /s/ Andrew Chan Kim
                                                                                                                   ANDREW CHAN KIM
                                                             15                                                    Attorneys for Plaintiff
&
LAFAYETTE




                                                                                                                   DEBRA HORN
                                                             16
                                                   FAX




                                                             17
                                                                                                     SIGNATURE ATTESTATION
                                                             18
                                                                          I hereby attest that I have obtained the concurrence of Andrew Chan Kim, counsel for
                                                             19
                                                                  Plaintiff, for the filing of this Joint Statement.
                                                             20
                                                             21                                                     /s/ Brian H. Chun
                                                                                                                   BRIAN H. CHUN
                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                                                                    2
                                                                        JOINT STATEMENT REGARDING FORUM FOR SETTLEMENT DISCUSSIONS
                                                                                           (Case No. 3:19-cv-02488-JCS)
